Exhibit (a)(6) ING VARIABLE PORTFOLIOS, INC. ARTICLES SUPPLEMENTARY ING VARIABLE PORTFOLIOS, INC., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940, as amended, and having its principal office in the State of Maryland in Baltimore City, Maryland (hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland (the “Department”) that: FIRST: The total number of shares of stock that the Corporation has authority to issue is twelve billion, nine hundred million (12,900,000,000) shares of Capital Stock with a par value of one-tenth of one cent ($.001) per share, having an aggregate par value of twelve million, nine hundred thousand dollars ($12,900,000). SECOND:At its March 19, 2009 meeting and pursuant to the authority expressly vested in it by Section Second (8) of the Corporation’s Articles of Amendment and Restatement (the “Charter”), the Board of Directors (the “Board”) of the Corporation, acting in accordance with Section 2-105(c) of the Maryland General Corporation Law (the “MGCL”), adopted resolutions increasing the total number of shares of stock that the Corporation shall have authority to issue to sixteen billion, nine hundred million (16,900,000,000) shares of Capital Stock, with a par value of one-tenth of one cent ($.001) per share , having an aggregate par value of sixteen million, nine hundred thousand dollars ($16,900,000,000). THIRD:At its March 19, 2009 meeting and pursuant to the authority expressly vested in it by Section Second (8) of the Charter, the Board further adopted resolutions classifying and designating eight hundred million (800,000,000) authorized and unissued shares of undesignated Capital Stock of the Corporation as shares of new portfolio series, as set forth below: Name of Series Shares Allocated ING Dow Jones Euro STOXX 50 Index Portfolio – Adviser Class ING Dow Jones Euro STOXX 50 Index Portfolio – Class I ING FTSE 100 Index Portfolio – Adviser Class ING FTSE 100 Index Portfolio – Class I ING Japan Equity Index Portfolio ING Japan Equity Index Portfolio ING Nasdaq 100 Index Portfolio – Adviser Class ING Nasdaq 100 Index Portfolio – Class I FOURTH: The shares designated and classified in Article THIRD of these Articles Supplementary, shall have the preferences, rights, powers, restrictions, limitations, qualifications and terms and conditions of redemption as set forth in Section Second (6) of, and elsewhere in, and shall be subject to all provisions of, the Charter. FIFTH: Immediately prior to the increase in authorized stock as set forth in Article SECOND, the total number of shares of each authorized class of Capital Stock that the Corporation had authority to issue was as follows: Name of Series Name of Class of Series Number of Shares Allocated ING BlackRock Science and Technology Opportunities Portfolio Adviser Class Class I Class S Class S2 ING Global Equity Option Portfolio Class S ING Hang Seng Index Portfolio Adviser Class Class I Class S Class S2 ING Index Plus LargeCap Portfolio Adviser Class Class I Class S Class S2 ING Index Plus MidCap Portfolio Adviser Class Class I Class S Class S2 2 Name of Series Name of Class of Series Number of Shares Allocated ING Index Plus SmallCap Portfolio Adviser Class Class I Class S Class S2 ING International Index Portfolio Adviser Class Class I Class S Class S2 ING Opportunistic LargeCap Growth Portfolio Adviser Class Class I Class S ING Opportunistic LargeCap Portfolio Adviser Class Class I Class S Class S2 ING Russell Global Large Cap Index 75% Portfolio Adviser Class Class I Class S Class S2 ING Russell Large Cap Growth Index Portfolio Adviser Class Class I Class S Class S2 3 Name of Series Name of Class of Series Number of Shares Allocated ING Russell Large Cap Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Large Cap Value Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Mid Cap Growth Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Mid Cap Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Small Cap Index Portfolio Adviser Class Class I Class S Class S2 4 Name of Series Name of Class of Series Number of Shares Allocated ING Small Company Portfolio Adviser Class Class I Class S Class S2 ING U.S. Bond Index Portfolio Adviser Class Class I Class S Class S2 ING U.S. Government Money Market Portfolio Adviser Class Class I Class S Class S2 ING WisdomTree Global High-Yielding Equity Index Portfolio Adviser Class Class I Class S Class S2 for a total of eleven billion, five hundred million (11,500,000,000) shares designated and classified into separate classes of Capital Stock, with one billion, four hundred million (1,400,000,000) shares remaining undesignated and unclassified. SIXTH: Immediately following the effectiveness of the increase in the number of authorized shares set forth in Article SECOND and the classification and designation of shares set forth in Article THIRD, the total number of shares of each authorized class of Capital Stock that the Corporation has authority to issue is as follows: 5 Name of Series Name of Class of Series Number of Shares Allocated ING BlackRock Science and Technology Opportunities Portfolio Adviser Class Class I Class S Class S2 ING Dow Jones Euro STOXX 50 Index Portfolio Adviser Class Class I ING FTSE 100 Index Portfolio Adviser Class Class I ING Global Equity Option Portfolio Class S ING Hang Seng Index Portfolio Adviser Class Class I Class S Class S2 ING Index Plus LargeCap Portfolio Adviser Class Class I Class S Class S2 ING Index Plus MidCap Portfolio Adviser Class Class I Class S Class S2 6 Name of Series Name of Class of Series Number of Shares Allocated ING Index Plus SmallCap Portfolio Adviser Class Class I Class S Class S2 ING International Index Portfolio Adviser Class Class I Class S Class S2 ING Japan Equity Index Portfolio Adviser Class Class I ING Nasdaq 100 Index Portfolio Adviser Class Class I ING Opportunistic LargeCap Growth Portfolio Adviser Class Class I Class S ING Opportunistic LargeCap Portfolio Adviser Class Class I Class S Class S2 ING Russell Global Large Cap Index 75% Portfolio Adviser Class Class I Class S Class S2 7 Name of Series Name of Class of Series Number of Shares Allocated ING Russell Large Cap Growth Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Large Cap Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Large Cap Value Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Mid Cap Growth Index Portfolio Adviser Class Class I Class S Class S2 ING Russell Mid Cap Index Portfolio Adviser Class Class I Class S Class S2 8 Name of Series Name of Class of Series Number of Shares Allocated ING Russell Small Cap Index Portfolio Adviser Class Class I Class S Class S2 ING Small Company Portfolio Adviser Class Class I Class S Class S2 ING U.S. Bond Index Portfolio Adviser Class Class I Class S Class S2 ING U.S. Government Money Market Portfolio Adviser Class Class I Class S Class S2 ING WisdomTree Global High-Yielding Equity Index Portfolio Adviser Class Class I Class S Class S2 9 for a total of twelve billion, three hundred million (12,300,000,000) shares designated and classified into separate classes of Capital Stock, with four billion, six hundred million (4,600,000,000) shares remaining undesignated and unclassified. IN WITNESS WHEREOF, the Corporation has caused these Articles Supplementary to be signed in its name on its behalf by its authorized officers who acknowledge that these Articles Supplementary are the act of the Corporation, that to the best of their knowledge, information and belief, all matters and facts set forth herein relating to the authorization and approval of these Articles Supplementary are true in all material respects and that this statement is made under the penalties of perjury. WITNESS: ING Variable Portfolios, Inc. /s/ Theresa K. Kelety _/s/ Todd Modic Name:Theresa K. Kelety, Esq. Name:Todd Modic Title: Secretary Title: Senior Vice President Dated:June 22, 2009 10
